Order of Appellate Term affirming judgment of the Municipal Court and said judgment reversed on the law and the facts and a new trial ordered, costs to appellant to abide the event. The defendant’s request to charge that if the jury believed that the accident happened in the manner testified to by the motorman (the only witness for defendant as to the accident) the verdict must be for *708the defendant, should have been granted. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.